Citation Nr: 1625229	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for depression. 

3. Entitlement to service connection for obsessive compulsive disorder. 

4.  Entitlement to service connection for a transient ischemic attack with expressive aphasia.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The appellant served with the United States Naval Reserve from October 1985 to October 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appellant testified at a Travel Board hearing in April 2013 and a copy of that transcript is of record. 

In a November 2014 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the appellant's Virtual VA claims file reveals the April 2013 Board hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his claimed disabilities are due to his service in the Naval Reserve, particularly stress.  The appellant asserts that he was diagnosed with depression in service.  See October 2010 notice of disagreement.  The appellant also asserts that his hypertension and depression are directly related to service, his obsessive compulsive disorder is secondary to his depression and his transient ischemic attack with expressive aphasia is related to his hypertension.  Id.  

As part of the November 2014 remand, the Board instructed, in relevant part, that the RO/AMC verify the appellant's exact dates of ACDUTRA or INACDUTRA.  In response, the RO/AMC obtained additional personnel records.  While the personnel records show dates that appear to be periods of ACDUTRA, the Board finds that it is not clear that all of the appellant's periods of ACDUTRA and INACDUTRA are of record.  Additionally, in January 2015 the RO/AMC made a Defense Finance and Accounting Services (DFAS) request.  However, a review of the record does not show that the request was answered or that the RO/AMC made any follow-up request.  As such, the Board finds that a remand is necessary to verify the appellant's periods of ACDUTRA and INACDUTRA.  

As part of the November 2014 remand, the Board also instructed that the RO/AMC make additional attempts to obtain the appellant's service treatment records.  In December 2014 the RO/AMC requested the Veteran's service treatment records from the Records Management Center (RMC).  A January 2015 response from the RMC stated that the appellant's service treatment records were not located at the RMC.  In December 2014 the RO/AMC also made a Defense Personnel Records Information Retrieval System (DPRIS) request and received the appellant's military personnel records as noted above.  However, from review of the request, it is not clear to the Board if the appellant's service treatment records were also requested.  A January 2015 response from the National Personnel Records Center (NPRC) shows that there were no inpatient clinical records from January 1992 to December 1992 at the Dallas Naval Air Station.  The request and response did not address the appellant's service treatment records.  Additionally, the appellant reported at the April 2013 Board hearing that he previously received his military records from the National Archives.  As such, the Board finds that on remand, the RO/AMC should undertake efforts to obtain the appellant's service treatment records from DPRIS, the NPRC and the National Archives.  



Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate agency or department, to include DFAS (follow-up on the January 2015 request), to verify the specific dates the appellant was on ACDUTRA or INACDUTRA from October 1985 to October 1999.  Reports of retirement points are not helpful in this regards.  Rather, the actual dates of service are needed.  If any location contacted suggests other sources, those sources should be encompassed by the search.  If any requested records are unavailable, or the search for such records otherwise yields negative results, it should be so documented in the claims file, along with an explanation for the negative result (records unavailability). 

2. Contact the appropriate agency or department, to include through DPRIS, the NPRC, and the National Archives Records Administration, to obtain the appellant's service treatment records.  If any location contacted suggests other sources, those sources should be encompassed by the search.  If any requested records are unavailable, or the search for such records otherwise yields negative results, it should be so documented in the claims file, along with an explanation for the negative result (records unavailability). 

3. After completion of the above development, the AOJ/AMC should perform any additional development it deems necessary, to possibly include obtaining a VA examination and medical opinion.

4. Thereafter, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




